Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 1 of 13




                       In The Matter Of:
                   JAMES D. SULLIVAN, et al. v.
   SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION




                        EDWARD CANNING
                          April 24, 2018




   Min-U-Script® with Word Index
                                                                     5
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 2 of 13

                              EDWARD CANNING                              1


 1    UNITED STATES DISTRICT COURT
 2    FOR THE DISTRICT OF VERMONT
 3    _________________________________________
 4    JAMES D. SULLIVAN and LESLIE ADDISON,
      WILLIAM S. SUMNER, JR., RONALD S. HAUSTHOR,
 5    GORDON GARRISON, and TED and LINDA CRAWFORD,
      individually, and on behalf of a Class of
 6    persons similarly situated,
 7                             Plaintiffs,
 8
           -against-                 Civil Action No.:
 9                                   5:16-cv-000125-GWC
10
11    SAINT-GOBAIN PERFORMANCE PLASTICS CORPORATION,
12                             Defendant.
13    _________________________________________
14    Videotaped Deposition Of:
15    EDWARD CANNING
16    (Pursuant to Rule 30(b))
17
18        SUBJECT TO AN AGREED-UPON PROTECTIVE ORDER
19
      DATE:             April 24, 2018
20    TIME:             9:13 a.m. - 7:54 p.m.
21    HELD:             HINKLEY ALLEN
                        30 South Pearl Street, Suite 901
22                      Albany, New York 12207
23    BEFORE:           Brenda J. O'Connor-Marello, CSR,
                        Certified Shorthand Reporter and
24                      Notary Public in and for the
                        State of New York.
25

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 3 of 13

                              EDWARD CANNING                              2


 1    A P P E A R A N C E S:
 2    APPEARING FOR THE PLAINTIFF(S):
 3         DAVIS & WHITLOCK, P.C.
           21 Battery Park Avenue, Suite 206
 4         Asheville, North Carolina 28801
           828-622-0044
 5         BY:   GARY A. DAVIS, ESQ.
                 gadavis@enviroattorney.com
 6
 7
 8         LANGROCK SPERRY & WOOL, L.L.P.
           P.O. Drawer 351
 9         Middlebury, Vermont 05753
           802-388-6356
10         BY:   EMILY J. JOSELSON, ESQ.
                 ejoselson@langrock.com
11
12
13
14    APPEARING FOR THE DEFENDANT(S):
15         QUINN EMANUEL URQUHART & SULLIVAN
           51 Madison Avenue
16         New York, New York 10010
           212-849-7000
17         BY:   DOUGLAS E. FLEMING III, ESQ.
                 douglasfleming@quinnemanuel.com
18         -and-
19         BY:     MARINA SCHWARZ, ESQ.
                   marinaschwarz@quinnemanuel.com
20
21
22    Also Present:
23            David Freedman, Videographer
24
25

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 4 of 13

                              EDWARD CANNING                              231


 1    Q.   Obviously this is after the permit
 2         application that we were discussing from
 3         Exhibit 20, but were you part of this
 4         meeting that occurred on October 13th,
 5         2004?
 6    A.   Yes, I believe so.
 7    Q.   And the statement is made here that new
 8         analytical methods had been developed,
 9         allowing smaller amounts of APFO to be
10         detected.      What does that refer to?
11    A.   It -- meaning that the detection limits
12         were much lower.        So where previously
13         test -- testing may have shown non-detect,
14         as a result of new advancement in
15         analytical methods, that detection limit
16         was -- was able to detect -- analytical
17         methods were able to detect APFO at much
18         lower levels now.
19    Q.   Well, was that based upon actual testing
20         done?
21                      MR. FLEMING:       Objection.
22    A.   This would have been -- I believe this is
23         the dispersion process or mass balance.
24    Q.   That one was performed in 2004 for the
25         Society of the Plastics Industries?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 5 of 13

                              EDWARD CANNING                              232


 1    A.   Yes.
 2    Q.   Okay.    And that was done by Barr
 3         Engineering; is that correct?
 4    A.   That's correct.
 5    Q.   Okay.    So were the results of that test
 6         provided or those tests provided to the
 7         New Hampshire DES?
 8    A.   Once -- once we had the data, yes, I
 9         personally wrote a letter stating that
10         what had been previously thought to be no
11         emissions were, in fact, we were exceeding
12         the RTAP.
13    Q.   Just so I understand, in order to
14         determine whether you were exceeding their
15         RTAP, you had to do modeling as well; is
16         that right?
17    A.   That's correct.
18    Q.   And that's air-dispersion modeling; is
19         that right?
20    A.   Yes, it is.
21    Q.   And the RTAP numbers are stated here in
22         paragraph 5; is that right?
23    A.   Yes.
24    Q.   And so what your modeling did was predict
25         that at your fence line, the two numbers

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 6 of 13

                              EDWARD CANNING                              233


 1         for 24 hours and annual APFO
 2         concentrations would be exceeded.             Is that
 3         what happened?
 4    A.   Yes.
 5                      MR. FLEMING:       Objection.
 6    BY MR. DAVIS:
 7    Q.   Okay.    So if you look at paragraph 6, it
 8         says that you contacted -- contracted with
 9         an equipment supplier to evaluate a
10         pilot-scale wet-scrubber filtration
11         system, which was installed in
12         December 2004, and operated during the
13         first quarter of calendar year 2005.
14                  Was that wet-scrubber the subject
15         of the testing -- stack testing done by
16         Barr Engineering in 2005?
17    A.   Yes, it was.
18    Q.   And was the wet-scrubber successful in
19         removing the PFOA or APFO?
20                      MR. FLEMING:       Objection to form.
21    A.   It -- yeah.      There were a series of test
22         conditions during that test.           So with and
23         without the scrubber, if I remember
24         correctly, it was the so-called
25         full-strength dispersion and also the

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 7 of 13

                              EDWARD CANNING                              234


 1         light dispersion; so I believe there were
 2         a variety of test conditions evaluated.
 3         But yes, my recollection is that the
 4         emission control device did successfully
 5         remove APFO.
 6    Q.   So by October of 2004, there was no
 7         question that the Merrimack, New Hampshire
 8         plant, including the same coating towers
 9         that had been moved from North Bennington,
10         were emitting PFOA or APFO; right?
11    A.   That's when we became aware that we
12         were -- that site was actually emitting
13         PFOA.
14    Q.   Okay.    And we can just use PFOA, if that's
15         okay.
16    A.   Okay.
17    Q.   That's what -- that's what was measured
18         actually; right?
19                      MR. FLEMING:       Objection to the
20              form of the question.
21    BY MR. DAVIS:
22    Q.   Is PFOA what was measured?
23    A.   I believe so.
24                      MR. FLEMING:       Objection.
25

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 8 of 13

                              EDWARD CANNING                              241


 1         were -- there were a smaller number of
 2         towers.     I think there are many different
 3         factors that in combination contributed to
 4         this determination of the final 24-hour
 5         and annual results.         I don't think you can
 6         just take -- make assumptions there and
 7         transfer them at face value.
 8    Q.   And that make sense.         But you never went
 9         back and looked at North Bennington and
10         made a similar calculation based upon the
11         emissions from that plant, did you?
12                      MR. FLEMING:       Objection.
13    A.   The plant had been closed for several
14         years at that point.         We, frankly, saw no
15         reason to do that.
16    Q.   Okay.    Knowing the magnitude of the
17         emissions in Merrimack prior to the
18         reduction in the concentrations of APFO
19         and the suppliers' products, you didn't go
20         back and consider the magnitude of the
21         emissions in North Bennington, did you?
22                      MR. FLEMING:       Objection to form.
23    A.   We had no reason to do so.           We had no idea
24         that there had been any impact to water,
25         for example.

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 9 of 13

                              EDWARD CANNING                              242


 1    Q.   You knew that APFO was emitted in North
 2         Bennington certainly by 2004; correct?
 3    A.   Yeah.    Again, we -- we -- I'm not sure
 4         that -- we were most concerned about what
 5         was going on at the plant we were
 6         operating.      It was the biggest plant that
 7         we had producing coated fabrics.             There
 8         were enough differences in plants that it
 9         would be -- it would have been very
10         difficult to try to at that point make
11         such assumptions.
12    Q.   Most of the towers were -- I'm sorry.
13         Strike that.
14                  The largest towers in the
15         Merrimack, New Hampshire plant were those
16         that were moved from North Bennington;
17         correct?
18    A.   I know there were several wide towers.
19    Q.   And those were the ones that emitted the
20         most APFO; right?
21                      MR. FLEMING:       Objection.
22    A.   I don't remember, but it would certainly
23         be logical that they would be the greatest
24         mass of material.
25    Q.   Okay.    So looking through this report,

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 10 of 13

                              EDWARD CANNING                           316


 1    A.    Area of impact.
 2    Q.    Okay.    And you can see a darker shaded
 3          area.    And I believe this is -- the arrow
 4          was north up on this map; so it would be
 5          to the west.
 6    A.    I -- yes.     I recognize that.
 7    Q.    And then I believe you called it Action
 8          Area A?
 9    A.    Corrective Action Area I.
10    Q.    Corrective Action Area I or --
11    A.    One.
12    Q.    Okay.    Thank you.
13                   In that Corrective Action Area I,
14          Saint-Gobain has agreed to take
15          responsibility for providing a municipal
16          water supply; is that right?
17    A.    Yes.    That's correct.
18    Q.    And Saint-Gobain has agreed that the wells
19          that are contaminated there are the
20          responsibility of Saint-Gobain; right?
21                       MR. FLEMING:      Objection.      Form.
22    A.    The boundary of Corrective Action Area I
23          was defined as a result of an analysis
24          done by Barr Engineering modeling air
25          deposition from the Water Street facility

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 11 of 13

                              EDWARD CANNING                           317


 1          and the Northside Drive facility and
 2          resulting groundwater impacts, where we've
 3          never said in our modeling that we
 4          impacted one well or another well.             We
 5          caused a -- there's a probable link
 6          between our activities and contamination
 7          in the zone, which is the basis for that
 8          settlement and resulting $20 million
 9          expenditure to put water lines in.
10    Q.    So within Action Area I, you're not
11          disputing that Saint-Gobain's PFOA is in
12          the groundwater; is that right?
13                       MR. FLEMING:      Objection to form.
14    A.    It's -- it's certainly possible, probable
15          that the activities especially at the
16          Water Street site resulted in an impact to
17          groundwater.
18    Q.    Okay.    So in the lighter shaded area --
19          "areas" I guess I should say because
20          there's some of those on the western side,
21          but most of those are to the east on the
22          map -- is it your testimony that
23          Saint-Gobain is disputing that the PFOA in
24          the contaminated wells is not
25          Saint-Gobain's PFOA?

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 12 of 13

                              EDWARD CANNING                           318


 1                       MR. FLEMING:      Objection to form.
 2    A.    It's our expert's opinion, Barr
 3          Engineering, that the impacts in
 4          Corrective Action Area II cannot be
 5          explained solely by air deposition.             There
 6          were likely other sources that are
 7          contributing to that, the -- the results
 8          and the signatures that we're finding
 9          there.
10    Q.    And as you sit here today, do you have any
11          evidence of any of those other sources?
12                       MR. FLEMING:      Objection.      Form.
13    A.    We have no evidence.        We do know and have
14          defined names of companies who were
15          involved in certain types of industries or
16          activities where the use of PFOS compounds
17          was known to take place.
18    Q.    And when you use the term "PFOS," what do
19          you mean by that?
20    A.    The broader family of per- and
21          polyfluorinated compounds.
22    Q.    Would that be per- and polyfluorinated
23          alkyl substances?
24    A.    Yes.    That's correct.
25    Q.    And as far as actual evidence of the use

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
     Case 5:16-cv-00125-gwc Document 237-11 Filed 02/14/19 Page 13 of 13

                              EDWARD CANNING                           319


 1          of any PFOA among the companies that are
 2          being considered, as of now, you have
 3          none; right?
 4                       MR. FLEMING:      Objection.      Form.
 5    A.    We have no evidence.
 6    Q.    Okay.
 7    A.    That's correct.
 8                       MS. JOSELSON:      Let me confer
 9               with counsel for a minute.
10                       THE WITNESS:      Okay.    Need to
11               leave the room?
12                       MR. DAVIS:     We'll walk out.
13                       VIDEOGRAPHER:      The time is 5:45.
14               We're off the record.
15                                * * *
16                       (A brief recess was taken.)
17                                * * *
18                       VIDEOGRAPHER:      The time is 5:53.
19               This is DVD 4.       We're on the record.
20    BY MR. DAVIS:
21    Q.    Mr. Canning, I just have a few more
22          questions.     I'm going to follow-up on some
23          things that I might not have asked
24          earlier, and then we'll end.
25                   We were talking about policies for

                      M-F Reporting, Inc. (518) 478-7220
                             MFReportingNY.com
